Citation Nr: 0125080	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  97-27 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO decision which denied service 
connection for a seizure disorder and for drug abuse, and 
denied entitlement to non-service-connected pension benefits.  
The veteran was notified of this decision in February 1997.  
A notice of disagreement was received in February 1997.  The 
statement of the case was issued in May 1997, and a 
substantive appeal addressing all three issues was received 
in September 1997.  A personal hearing was held before a 
member of the Board at the RO (i.e. a Travel Board hearing) 
in August 2001.

In a March 2001 rating decision, the RO granted entitlement 
to non-service-connected pension benefits.  By a written 
statement dated in August 2001, the veteran withdrew his 
appeal on the issue of entitlement to service connection for 
drug abuse.  Thus, this issue is deemed withdrawn.  38 C.F.R. 
§ 20.204 (2001).
 
Moreover, the Board notes that the veteran has raised a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  Although the RO has begun developing this issue, an 
RO decision has not yet been rendered.  This issue is 
referred to the RO for appropriate action.

Hence, the only matter now before the Board is service 
connection for a seizure disorder.


REMAND

The veteran essentially contends that he incurred a seizure 
disorder as a result of a blow to the head during military 
service in Chu Lai, Vietnam.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  In light of the changes implemented by the 
VCAA, the Board finds that a remand is required to comply 
with the duty to assist with respect to the claim for service 
connection for a seizure disorder.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

Service medical records do not reflect a head injury or a 
seizure disorder, and at his August 2001 Travel Board 
hearing, the veteran testified that he did not believe there 
were any service records of his claimed head injury.  
Attempts to obtain additional service medical records have 
been unsuccessful.  The veteran is advised that he may submit 
additional service medical records or lay statements by 
former servicemembers who have knowledge of his claimed in-
service head injury.  38 U.S.C.A. § 5103 (West Supp. 2001).

At a VA general medical examination performed in February 
1996, the veteran reported that he had epilepsy since age 20 
after a fall with loss of consciousness.  He said his first 
fit occurred 4 weeks after the fall.  The examiner diagnosed 
post-traumatic grand mal epilepsy with poor control secondary 
to poor compliance.  VA medical records dated in the 1990s 
reflect treatment for seizure disorder.

At his August 2001 Travel Board hearing, the veteran 
testified that he was first treated for seizures in 1972, 
within 3 months after separation from service, at a hospital 
in Kansas City, Missouri.  He said he could not remember the 
name of that hospital.  He also stated that he was treated at 
the Manhattan VA hospital for seizures in about 1973.  He 
reported treatment at Bellevue and at "Nina" outpatient 
clinic on "Mallory Side" during the same time frame.  He said 
he might also have been treated for seizures at unidentified 
hospitals in Brooklyn, and that there might be police or 
emergency reports available from incidents where he had a 
seizure and was taken to the hospital.  He related that he 
had received ongoing treatment for seizures at the Manhattan 
VA hospital since 1975 or 1976, and that he had been taking 
medication for the condition since that time.  The RO should 
contact the veteran and ask him to provide additional 
information regarding private medical treatment for seizures 
and should attempt to obtain the associated records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The veteran 
is advised that he may submit pertinent medical records, in 
particular any medical records dated soon after his 
separation from service.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

With respect to his reported treatment at the Manhattan VA 
hospital beginning in approximately 1973, the Board notes 
that no attempts have been made to obtain such records, and 
such must be done.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency and must be obtained if the material could be 
determinative of the claim); 38 U.S.C.A. § 5103A (West Supp. 
2001).

The United States Court of Veterans Appeals (Court) has held 
that the VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's rating of unemployability for 
SSA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran Supplemental Social 
Security disability benefits.

Finally, the Board notes that if evidence is submitted 
showing the onset of seizures in service, continuity of 
symptoms postservice, or manifestations of the disability 
within one year postservice, another medical examination 
should be ordered to determine the date of onset of the 
seizures, their etiology and if the seizures were innocently 
acquired or the result of any substance abuse.  38 U.S.C.A. § 
5103A (d) (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, complete 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for seizures since separation 
from service.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  In 
particular, the RO should attempt to 
obtain medical records from the Manhattan 
VA hospital dated since 1973.  The 
veteran should also be asked to submit 
any additional medical records he may 
have in his possession, and to submit 
pertinent lay statements.  In addition, 
any pharmacy records showing 
prescriptions for medications for 
seizures following service discharge 
(especially in the early post service 
years) might be helpful to the veteran's 
claim.  The RO must inform the veteran 
what evidence is needed to substantiate 
his claim, what evidence the VA will 
obtain and what evidence he has to 
submit. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Supplemental Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should determine if affording 
the veteran a medical examination is 
warranted under the VA's duty to assist.  
If so, the RO should schedule the veteran 
for another VA examination to determine 
the date of onset and etiology of the 
current seizure disorder.

The claims folder must be made available 
to the examining physician prior to the 
examination for a complete review.  
He/she must state in the examination 
report that the claims folder has been 
reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  The 
physician should express an opinion as 
to:

I.  Whether it is at least as likely 
as not (50/50) that the current 
seizure disorder had its onset 
during military service or is 
otherwise related to such service.  

II.  Whether there is objective 
medical evidence that a seizure 
disorder was manifested within one 
year postservice, and the etiology 
of such seizure disorder.  

III.  Whether it is at least as 
likely as not (50/50) that any 
seizure disorder is the result of 
substance abuse?

5.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for a 
seizure disorder.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



